Title: Extract of a Letter from London, 5 June 1771
From: 
To: 


William Strahan had accused Franklin of inactivity, and Arthur Lee was accusing him of being Hillsborough’s agent. To balance the record, therefore, it is appropriate to publish a defense of him by an anonymous correspondent, which found its way into two Philadelphia newspapers.
 
June 5, 1771.
I saw Dr. Franklin To-day. He is just returned from a little Excursion into the Country, and is in perfect Health. I hope the Time is approaching, when our Ministry will have both Inclination and Leisure to call for, and listen to his Advice. No Man hath more studied, and more fully comprehends, the true Interests of both Countries, and has more enlarged Views of human Nature, and the general Interests of Mankind, than he has; no Man deserves better of Society; and, of course, no Man is fitter to be consulted upon the great Objects now in Contemplation, and upon the Grounds of Dispute, which still remain to be adjusted between us.
